 



Exhibit 10.2
Term Sheet
Coldren Oil & Gas Company LP and SPN Resources, LLC
Joint Acquisition of the Noble Energy GOM Shelf Assets
May 15, 2006

1.   Transaction. Coldren Oil & Gas Company LP (“Coldren Oil”) and SPN
Resources, LLC (“SPN”) have jointly bid on, and are negotiating to purchase,
substantially all of the Gulf of Mexico shelf assets (the “Noble properties”)
held by Noble Energy, Inc. (“Noble”) through a mutually acceptable Purchase and
Sale Agreement (the “PSA”).   2.   Acquisition Vehicle. A newly formed entity,
Coldren Resources LP (collectively referred to herein with any mutual holding
company used for the investment, “ColdrenSPN LP”), in which both companies own
an equity interest, will acquire, own, and operate the Noble properties. Coldren
Resources GP LLC (“ColdrenSPN LLC” and, together with Coldren SPN LP,
“ColdrenSPN”) will be the general partner for, and own a 0.01% interest in,
ColdrenSPN LP.   3.   Ownership. Coldren Oil and SPN will have respective
60%/40% equity interests in ColdrenSPN. Each party will fund agreed upon capital
contributions in proportion to their equity interest.   4.   Financing. Coldren
SPN will obtain initial financing for the acquisition of the Noble properties by
ColdrenSPN through a mutually acceptable third-party lender. All financings will
be recourse only to ColdrenSPN.   5.   Operator. ColdrenSPN will be the operator
of record with the MMS for the Noble properties. Operation of the Noble
properties will be conducted pursuant to the existing operating agreements with,
to the extent possible, ColdrenSPN as operator.   6.   GP and LP Agreements.
Coldren Oil and SPN agree to enter in to mutually acceptable agreements for
ColdrenSPN to permit the execution and delivery of the PSA and the acquisition
of the Noble properties. Principles to be included in these agreements are:

  a.   ColdrenSPN will be managed by ColdrenSPN LLC and ColdrenSPN LLC will have
no employees. To facilitate orderly and efficient management, Coldren SPN LLC
will act through a five-person management committee, two members of which will
be appointed by SPN and three members of which will be appointed by Coldren Oil.
The management committee will manage ColdrenSPN’s business and will be
responsible for ensuring that any performance issues by either Coldren Oil or
SPN (or their affiliated companies) are promptly addressed. The management
committee will, among other things, approve annual and quarterly CAPEX, LOE, and
G&A budgets.     b.   Voting rights associated with the management committee and
the partner’s management of ColdrenSPN will be proportional to their equity
interests.

- 1 -



--------------------------------------------------------------------------------



 



      With respect to management committee votes, any management committee
member appointed by SPN will have the authority to vote on behalf of all
management committee members appointed by SPN (whether or not present), and
likewise for Coldren. To protect minority interests, the following actions will
require agreement between Coldren Oil and SPN:

  i.   Engaging in any transaction unrelated to (a) the exploration, development
and production of the Noble properties, (b) financing or refinancing ColdrenSPN,
including making any cash or other distributions to the partners/members in
accordance with their equity interests, or (c) achieving a liquidity event such
a strategic sale of ColdrenSPN or selling all or substantially all of
ColdrenSPN’s assets, provided such transactions are otherwise effected in
accordance with the provisions set forth below.     ii.   Acquiring any
additional oil and gas interests other than through the exercise of preferential
rights on the Noble properties that are operated by ColdrenSPN or where the
exercise of the preferential right will enable ColdrenSPN to be designated as
operator.     iii.   Drilling any exploratory wells on the Noble properties. If
ColdrenSPN declines to participate in an exploratory well proposed by Coldren
Oil or SPN (the “Proposing Party”), the Proposing Party will have the first
right to farm out such well for its direct participation. ColdrenSPN will have
the option to elect farm-out terms of either (a) an ORRI of 10% or (b) a third
for a quarter to casing point for a direct participation farmout by the
Proposing Party with this determination being made by SPN if Coldren Oil is the
Proposing Party and vice versa. If any interest remains after the exercise of
this first right, ColdrenSPN will farm out the remaining interest to industry
partners on market terms. Any modification of these farm-out terms must be
mutually agreeable to Coldren Oil and SPN     iv.   Admitting any new
partners/members except following transfers by Coldren Oil or SPN (or their
transferees) in accordance with ColdrenSPN’s constituent documents or as
provided in v. below.     v.   Issuing any equity except upon capital calls in
accordance with ColdrenSPN’s constituent documents. The management committee
shall not approve any CAPEX, LOE or G&A budget contemplating additional equity
funding unless Coldren Oil commits to fund its share at the same time. Subject
to the immediately preceding proviso, if Coldren Oil or SPN decline to fund any
capital call, the remaining equity may (a) be taken up by third party acceptable
to the partner funding its portion of the capital call, or (b) provided by the
non-declining partner, with a corresponding shift in relative percentage
interests in ColdrenSPN based on total capital contributions to date.

- 2 -



--------------------------------------------------------------------------------



 



  vi.   Approving any debt financing if such financing would result in (a) the
incurrence by SPN of recourse obligations, or (b) be provided by any lender
institution other than a major financial institution.     vii.   Approving any
related-party transaction other than (a) those contemplated by service
agreements signed prior to closing of the transactions contemplated by the PSA
with SPN and Coldren Oil for property management, well operations and
administrative support which will set forth the basis on which SPN and Coldren
Oil and their affiliates will be reimbursed for these expenses and any G&A
support services provided to ColdrenSPN (“Operating Service Agreements”), (b)
production and related services provided by SPN’s affiliates pursuant to
standard master service and other agreements and (c) farmouts of exploratory
wells in accordance with ColdrenSPN’s constituent documents.     viii.  
Amending or terminating any Operating Service Agreement.     ix.   Approving any
change in reserve engineers other than to Netherland & Sewell, Ryder Scott, or
DeGolyer & MacNaughton.     x.   Approving any change in independent accountants
other than to Ernst & Young, KPMG, Deloitte, or PricewaterhouseCoopers.     xi.
  Approving dissolution or bankruptcy.     xii.   Approving any company other
than Randall & Dewey, Petrie Parkman, Scotia Waterous, Albrecht & Associates,
Simmons & Company International, UBS, Lehman Brothers, J.P. Morgan, Morgan
Stanley, Goldman Sachs, Merrill Lynch, Deutsche Bank, Citibank, ABN Amro or Bank
of America (and successor companies) to be the lead company representing
ColdrenSPN in a strategic sale or the sale of all or substantially all of its
assets.     xiii.   Amending ColdrenSPN’s constituent documents.

  c.   SPN will not have veto rights over a strategic sale of ColdrenSPN or the
sale of all or substantially all of ColdrenSPN’s assets for cash as long as the
transaction is (i) handled by one of the financial institutions referenced in
xii above and (ii) in the case of a sale of equity of ColdrenSPN, such
transaction is made in accordance with “drag along” provisions below.     d.  
SPN will have tag-along rights with respect to Coldren Oil’s sale of its equity
interests in ColdrenSPN and ROFO with respect to asset sales and transfers of
equity interests in ColdrenSPN.     e.   Coldren Oil will have drag-along rights
with respect to SPN’s equity interests in ColdrenSPN and a ROFO with respect to
asset sales and transfers of equity interests in ColdrenSPN. The drag along
rights shall require that (A) the terms of the sale treat Coldren Oil and SPN
identically and (B) any post-closing indemnities required in favor of the buyer
are either (i) limited to a customary escrow account, or (ii) if not so limited,

- 3 -



--------------------------------------------------------------------------------



 



      and if joint and several, Coldren Oil provides reasonable assurances to
SPN that Coldren Oil or its affiliates have the resources necessary to fund
Coldren Oil’s pro rata portion of any such liability.

  f.   Neither Coldren Oil nor SPN will have preferential rights or ROFR with
respect to asset sales or transfers of equity interests in ColdrenSPN.     g.  
Disclaimers of fiduciary duty except as explicitly contained in ColdrenSPN’s
constituent documents, including specific carve-outs for Coldren Oil, SPN and
their respective affiliates.

7.   Division of Duties. Administrative and operating services required for
ColdrenSPN will be agreed to by Coldren Oil and SPN prior to the closing of the
transactions contemplated by the PSA and allocated according to the following
principles:

  a.   Day-to-day operations (turning valves, monitoring equipment, basic
maintenance, etc.) will be contracted out to PMI, a subsidiary of Superior
Energy Services, Inc., (on a first call basis) or another competent contract
operator on the condition that such services are provided on a timely basis and
at a quality and cost that is competitive with unaffiliated third parties for
similar services.     b.   SPN and Coldren Oil will each be assigned Primary
Responsibility for a subset of the Noble properties that is commensurate with
their Primary Competence:

  i.   SPN has a Primary Competence in the exploitation of “mature” properties
(e.g., P&A, debottlenecking, workovers, recompletions, and PUD drilling) and the
services that accomplish these tasks.     ii.   Coldren Oil has a Primary
Competence in the exploitation of upside in “adolescent” properties (e.g.,
detailed field studies leading to low-risk step outs, attic shots, PUD drilling,
workovers, and recompletions).

  c.   Primary Responsibility means that SPN and Coldren Oil will deploy asset
teams consisting of their employees or contractors to their assigned assets.
These teams will consist of production foremen and/or superintendents,
production engineers, drilling engineers, reservoir engineers, geologists, and
geophysicists. These employees need not be assigned full-time to the Noble
properties.     d.   The subset of the Noble properties assigned to SPN and
Coldren Oil will correspond to a percentage of PV10 of the total proved reserves
as identified by Netherland & Sewell that is approximately equal to their
interest in ColdrenSPN. Coldren Oil will have responsibility for the
primary-term exploration leases.     e.   Coldren Oil and SPN (and/or their
respective affiliated companies) will have the “first call” to provide
field-level services (including rentals) that they are capable of providing on
the condition that such services are

- 4 -



--------------------------------------------------------------------------------



 



      provided on a timely basis and at a quality and cost that is competitive
with unaffiliated third parties for similar services.

  f.   Coldren Oil and SPN (and/or their respective affiliated companies) will
give ColdrenSPN the same priority for field-level services, rentals, and
equipment that they give their wholly-owned properties, particularly during, but
not limited to, production outages and damage caused by windstorms.     g.  
Costs will be charged back to ColdrenSPN via COPAS formulas or other standard
procedures with the requirement that properties are operated at a competitive
cost.     h.   Subject to the last sentence of this clause, consolidated
accounting for ColdrenSPN will be handled by Coldren Oil. Property level
accounting will be handled by the partner that has Primary Responsibility for
the properties. Procedures will be implemented to ensure monthly reporting in a
time frame that allows Superior Energy Services, Inc. to satisfy its reporting
and internal controls requirements in a manner that is fully compliant with the
Sarbanes-Oxley Act and other regulatory requirements. ColdrenSPN’s registered
public accounting firm will conduct quarterly reviews and an annual integrated
audit of ColdrenSPN’s financial statements and internal controls. Prior to the
closing of the transactions contemplated by the PSA, Coldren Oil will establish
to SPN’s reasonable satisfaction that it has the capabilities to perform
accounting for ColdrenSPN in manner that satisfies the provisions outlined above
in a manner that is fully compliant with the Sarbanes-Oxley Act and other
regulatory requirements.

8.   Confidentiality. The parties agree to keep the terms and conditions of this
proposal confidential.   9.   Cooperation. Coldren Oil and SPN agree to work
with one another on an exclusive basis in a joint bid for the Noble properties.
Should another party secure the Noble properties, both SPN and Coldren Oil will
be free to independently pursue business with such party after such party closes
on the Noble assets.   10.   Binding Agreement. This term sheet is being
executed by Coldren Oil and SPN to reflect their agreement and understanding
that they have each proceeded to jointly bid on the Noble properties without
formalizing the constituent documents of Coldren prior to the execution of the
PSA in reliance upon the undertakings and understandings reflected in this term
sheet. Accordingly, this term sheet is intended to be a binding and enforceable
agreement between Coldren Oil and SPN in accordance with the laws of the State
of Louisiana until it is superceded by ColdrenSPN’s constituent documents.
Coldren Oil and SPN each agrees that ColdrenSPN’s constituent documents
reflecting these and other mutually agreeable terms shall be executed and
delivered prior to the closing of acquisition of the Noble properties
contemplated by the PSA .

- 5 -



--------------------------------------------------------------------------------



 



          Agreed to and dated this 15th day of May, 2006.
 
        SPN RESOURCES LLC    
 
        /s/ Gregory L. Miller           By: Gregory L. Miller, President    
 
        COLDREN OIL & GAS COMPANY LP     By: COLDREN OIL & GAS GP LLC    
 
       
By:
  /s/ Clinton W. Coldren    
 
       
 
  Clinton W. Coldren, President    

SIGNATURE PAGE TO COLDREN/SPN TERM SHEET

 